 In the Matter of JERSEY FARM BAKING COMPANY AND ORCHARD FARMPIE COMPANY, D/B/A FARM CREST BAKERIES, INC.andINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL 327, A. F. OF L.Case No. 7-R-1704.-Decided July 7,1944Messrs:, Arthur J. EllisandMelvin A. Reed,of Detroit, Mich., forthe Company.Mr. J. E. Crow,of Detroit, Mich:, for the Union.Mr. Louis Cokin,of counsel to the Board.IFINDINGS OF FACT1.Jersey Farm Baking Company, Orchard Farm Pie ,Company, andFarm Crest Bakeries, Inc., are Delaware corporations. Jersey FarmDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of Operating En-gineers, Local'327, A. F. of L., herein called the Union, alleging'thata question affecting commerce had arisen concerning the representa-tion of employees of Jersey Farm Baking Company and OrchardFarm Pie Company, d/b/a Farm Crest Bakeries, Inc., Detroit, Mich-igan, herein called the Company; the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertJ.Wiener, Trial_Exalniner.Said hearing was held at Detroit, Mich-igan, on June 16, 1944. The Company and the Union appeared at, andparticipated in, the hearingllAll parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the'entire record in the case, the Board makes the following:1Although Bakery & ConfectioneryBrotherhood of Firemen and Oilersappear.57 N. L: R: B., No.' 21.108Workers Union,Local 326, A. F. L. and Internationalwere served with Notice of Hearing,they did not FARM CREST, 'BAKERIES, INC.109Baking Company and Orchard Farm Pie Company operate pastrybaking plants at Detroit, Michigan.Farm Crest Bakeries, Inc., is, amanagement company which operates the two afore-mentioned com-panies.During 1943 the Company,sold products valued' at about$500,000, 10 to 15 percent of which was shipped to points outside theState of Michigan.During the same period the Company purchasedmaterials valued at about $200,000, about 50 percent of which wasshipped to it from points outside the State of Michigan.We find thatthe Company is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local 327, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 21, 1943, the Union requested the Company to recog-nize it as the exclusive collection bargaining representative of theCompany's employees.The Company refused this request.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be oppropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT'The Union urges that all refrigeration and boiler operators of theCompany, constitute an appropriate unit.The Company takes noposition-with respect to the scope of the unit.` Evidence introducedat the hearing indicates that the employees claimed by the Union con-stitute a well-defined homogenebus group.3We find that all refrigeration and boiler operators at the Detroitplants of the Company excluding all supervisory employees with au-thority, to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.2 The Field Examiner reported that the Union presented four authorization cai ds bear-ing apparently genuine signatures of persons whose names appear on the Company's payroll of March 15, 1944, which contains the names of four persons in the appropriate unit.3 They are specifically excluded from a contract between the Company and Bakery &Confectionery Workers Union covering production and maintenance employees. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an,election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of'Election herein, subject to the limitations and 'additions set forth in-the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jersey FarmsBaking Company and Orchard Farm Pie Company, d/b/a FarmCrest Bakeries, inc., Detroit, Michigan, an election by secret ballotshall-be conducted as early as possible,.but not later than thirty (30)days from the date of 'this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor-Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations;among the employees in the unit found appropriate in Section IV;above, who were employed during the pay-roll period immediatelypreceding, the date of this Direction, including employees who didnot work during said pay-roll period because they wereill or on va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Union of Operating Engineers, Local 327, affiliated withthe American Federation of Labor, for the purposes of collective bar-gaining.